Citation Nr: 1023686	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  00-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

10.  Entitlement to an initial rating in excess of 70 percent 
for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to March 
1994.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York (prepared by the Huntington RO).

In September 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for erectile 
dysfunction secondary to a service-connected psychiatric 
disability and medication taken for that disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See October 2009 
Statement by the Veteran's representative.  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action in the first instance.  

The issues of entitlement to service connection for a left 
ankle disorder and for bilateral pes planus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On May 8, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant's authorized representative that a withdrawal of 
the appeal of a claim of entitlement to service connection 
for PTSD was requested.

2.  On March 24, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal of a claim of 
entitlement to an initial rating in excess of 70 percent for 
service-connected depression was requested.

3.  On September 17, 2009, at the Travel Board hearing, and 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant of his desire 
to withdraw the appeals of claims of entitlement to service 
connection for a right knee disorder, a left knee disorder, 
sleep apnea, and bilateral hearing loss and a claim for an 
initial rating in excess of 10 percent for migraine headaches 
was requested.

4.  Residuals of a right ankle injury are shown by the 
competent evidence of record to be related to the Veteran's 
active military service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to service 
connection for PTSD, a right knee disorder, a left knee 
disorder, sleep apnea, and bilateral hearing loss, and for 
the issues of higher initial ratings for depression and 
migraine headaches, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Residuals of a right ankle injury were incurred in active 
service.  38 U.S.C.A.  
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Regarding the service connection claim for PTSD, the November 
1998 rating decision denied service connection for this 
mental disorder.  The Veteran submitted a timely notice of 
disagreement and perfected an appeal of this issue with the 
submission of a timely substantive appeal.  Thereafter, the 
Board, on May 8, 2006, received a statement from the 
Veteran's authorized representative indicating that the 
Veteran wanted to withdraw his appeal for service connection 
for PTSD.   See 38 C.F.R. § 20.204(b) (2009) (noting that 
except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing); see also 38 C.F.R. 
§ 20.204(a) (2009) (noting that only an appellant, or an 
appellant's authorized representative, may withdraw an 
appeal). 

For the increased rating claim for depression, an April 2006 
Decision Review Officer decision granted service connection 
for depression and assigned a 30 percent initial evaluation, 
effective January 26, 2005.  The Veteran submitted a timely 
notice of disagreement concerning the rating of his service-
connected depression.  He perfected an appeal of this issue 
with the submission of a timely substantive appeal.  During 
the appeal process, a July 2008 rating decision, issued 
concurrently with a July 2008 supplemental statement of the 
case, increased the evaluation for the Veteran's service-
connected depression to 70 percent, also effective January 
26, 2005.  The Board, thereafter, on March 24, 2009, received 
a signed statement from the Veteran indicating that he was 
satisfied with the 70 percent rating for his psychiatric 
disability and stating that he was withdrawing his "appeal 
for an increased evaluation."  See 38 C.F.R. § 20.204(b) 
(noting that except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing).  

Regarding claims discussed at the September 2009 Travel Board 
hearing, the November 1998 rating decision denied service 
connection for bilateral knee disorders, sleep apnea, and 
bilateral hearing loss.  Additionally, a June 2004 rating 
decision granted service connection for migraine headaches 
with an evaluation of 10 percent, effective from May 29, 
1998.  The Veteran perfected appeals of these issues with the 
submission of timely substantive appeals.  At the September 
2009 Travel Board hearing, the Veteran expressed his desire 
to withdraw these claims on the record.  Id.  (See Board 
Transcript "Tr." at 2.)  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  The appellant has 
withdrawn the appeal of the claims of entitlement to service 
connection for PTSD, a right knee disorder, a left knee 
disorder, sleep apnea, and bilateral hearing loss, and claims 
of entitlement to initial ratings in excess of 70 percent for 
depression and in excess of 10 percent for migraine 
headaches.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to these matters.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues, and they are dismissed.




Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Regarding the Veteran's service connection 
claim for a right ankle disorder, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain 
chronic disabilities, to include arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

The Veteran contends that his current right ankle disability 
is related to his in-service duties and resulting injury he 
sustained in carrying out those duties, as noted in his 
service treatment records.  See July 2000 Statement of 
Accredited Representative.  At the September 2009 Travel 
Board hearing, the Veteran testified that he was in the 
airborne artillery in service, which entails jumping out of 
aircraft with an attached rucksack weighing about 50 to 60 
pounds.  (See Board hearing Tr. at 3-4.)  The Veteran further 
testified that he completed "[a]nywhere from 60 to about 70 
jumps" between 1987 and 1994.  (Id. at 4.)  The Veteran has 
also contended that his right ankle disorder is secondary to 
his pes planus.  (Id. at 3.)

As will be discussed below, the Board finds that service 
connection for residuals of a right ankle injury is warranted 
on a direct incurrence basis.  Therefore, as this is a full 
grant of the benefit sought on appeal, the Board finds that a 
discussion regarding presumptive service connection or 
secondary service connection is moot.

Initially, the Board notes that there is competent evidence 
of record indicating current residuals of an old right ankle 
sprain.  Upon VA feet examination in June 2003, it was noted 
that the Veteran had chronic pain, stiffness, and swelling in 
his right ankle.  Physical examination revealed painful 
motion of the right ankle anteriorly.  The diagnosis 
regarding the right ankle was residuals after old sprain.  
38 C.F.R. § 3.159(c)(4)(i)(A) (2009) (noting that there can 
be competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of 
disability).  Based on the foregoing and with resolution of 
doubt in favor of the Veteran, the Board finds that the 
Veteran has current residuals of a right ankle injury and 
that the first element in establishing direct service 
connection has been established.  

The Board's next inquiry focuses on the possible occurrence 
of an in-service injury or disease.  A January 7, 1992, 
service treatment record indicates that the Veteran 
complained of right ankle pain.  The Veteran indicated that 
he injured his ankle in an operation the previous night.  He 
stated that his ankle twisted upon landing.  Objective 
examination at that time revealed a normal gait with negative 
erythema and discoloration.  Physical examination also 
revealed positive edema, distal pulse, and capillary refill 
as well as good neurological functions.  The examining 
medical professional did not provide an 
assessment/impression.  The Veteran's separation examination 
report is not of record.  

The Veteran's DD Form 214 indicates that his military 
occupational specialty was cannon crewmember for 7 years.  
The DD Form 214 also reflects that the Veteran received a 
parachute badge.  In each case where a veteran is seeking 
service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of 
such Veteran's service as shown by such Veteran's service 
record, the official history of each organization in which 
such Veteran served, such Veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).  In light of the Veteran's testimony, his 
service treatment records, and official military 
documentation, the Board finds that he incurred a right ankle 
injury in service consistent with the circumstances of his 
service.  As such, the second element of a service connection 
claim has been established.

Regarding competent evidence of a nexus to service, the Board 
notes that the June 2003 VA joints examiner stated, "In my 
opinion, it is more likely than not that right ankle [ ] 
resiguals [sic] after old sprain is [sic] related to old 
trauma during military service."  Further, a June 2003 VA 
general medical examiner diagnosed the Veteran with bilateral 
ankle pain, "onset 1991."  

The Board finds the above VA opinion by a June 2003 VA joints 
examiner (a VA physician) to be probative competent medical 
evidence in favor of the Veteran's service connection claim 
for residuals of a right ankle injury.  The January 2003 VA 
joints examination report reflects that the Veteran's claims 
file was reviewed.  As such, the above opinion was provided 
in light of the recorded history of the disability.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor, although not single factor, in assessing the 
probative value of a medical opinion).  While a thorough 
supporting rationale was not provided, the Board notes that 
the VA joints examiner was "informed of the relevant facts" 
concerning the Veteran's claimed right ankle disorder.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  
Indeed, the 2003 VA joints examiner noted that the Veteran 
had a history of a twisting, right ankle injury during his 
military service secondary to a parachute jump.  Further, the 
2003 VA general medical examiner also reviewed the Veteran's 
claims file and indicated that the Veteran's bilateral ankle 
pain had its onset during service in 1991.  Moreover, there 
is no competent evidence of record refuting the opinions of 
the June 2003 VA examiners.

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, the record shows that the Veteran has current 
persistent residuals of a right ankle injury and an 
event/injury in service.  Additionally, a June 2003 VA joints 
medical opinion relates the Veteran's current residuals of a 
right ankle injury to his military service.  As a result, and 
resolving the benefit of the doubt in the Veteran's favor, 
service connection is granted for the residuals of a right 
ankle injury.  38 U.S.C.A. §§ 1110, 1131, 5107.  

ORDER

The appeals of the issues of entitlement to service 
connection for PTSD, a right knee disorder, a left knee 
disorder, sleep apnea, and bilateral hearing loss, and for 
the issues of initial ratings in excess of 70 percent for 
depression and in excess of 10 percent for migraine 
headaches, are dismissed.

Entitlement to service connection for residuals of a right 
ankle injury is granted.




REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for service 
connection for a left ankle disorder and for bilateral pes 
planus.  38 C.F.R. § 19.9 (2009).  The following further 
development is required.

Regarding the duty to assist, the Board notes that the 
Veteran identified relevant VA treatment records at his 
September 2009 Board hearing.  After a review of the record, 
it does not appear that these records have been associated 
with the claims file.  38 C.F.R. § 3.159(c)(2).  
Specifically, at the September 2009 hearing, the Veteran 
testified that after he was discharged from service he sought 
treatment at the Brooklyn VA Medical Center (MC) and that he 
still receives his current treatment from that facility.  
(See Board Tr. at 6-7.)  The July 2008 supplemental statement 
of the case indicates that the most recent treatment records 
from the Brooklyn VAMC are dated from December 2007 to June 
2008.  In this regard, it is noted that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the Board finds that a 
remand is required for the purpose of obtaining these VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the claim for service connection for a left ankle 
disorder, a remand also is required to obtain an adequate 
medical examination.  Once VA provides an examination in a 
service connection claim, the examination must be adequate or 
VA must notify the veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Inadequate medical examinations include examinations that 
contain only data and conclusions, do not provide an 
etiological opinion, are not based upon a review of medical 
records, or provide unsupported conclusions.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 
21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).

Here, a June 2003 VA general medical examiner found a current 
bilateral ankle disability and stated it had its onset in 
service.  The 2003 VA general examiner did not specifically 
address the left ankle and did not provide any explanation or 
rationale for this bare conclusion.  The Board may not rely 
on a medical examiner's conclusory statements if they lack 
supporting analysis.  Stefl, 21 Vet. App. at 125 (stating 
that Board may not assess probative value of "a mere 
conclusion by a medical doctor").  A medical opinion must be 
"based upon consideration of the veteran's prior medical 
history and examinations and also describe[ ] the disability, 
if any, in sufficient detail so that the Board's 'evaluation 
of the claimed disability will be a fully informed one.'"  
Id. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  Accordingly, a remand is required to obtain a new 
examination and a medical opinion with a thorough rationale.  

Regarding the claim for service connection for bilateral pes 
planus, the law states that a veteran is considered to be in 
sound health when examined, accepted, and enrolled for 
service - except as to defects, infirmities, or disorders 
noted at the time of his entrance into service, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed prior to service, and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  The 
implementing regulation expressly provides that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b) (2009).  

Initially, the Board notes that because first degree pes 
planus, asymptomatic, was noted on clinical examination for 
entrance into service in October 1986, the presumption of 
soundness on induction as to pes planus does not apply.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); see also 
Verdon v. Brown, 8 Vet. App. 529, 535 (1996) (noting that 
even though the veteran's bunions may have been asymptomatic 
at the time of induction, they were "noted" on the 
induction medical examination and accompanying orthopedic 
examination report).  The law further provides that, if a 
pre-existing disorder is noted upon entry into service, the 
Veteran cannot bring a claim for service incurrence for that 
disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  Under these 
circumstances, the provisions of 38 U.S.C.A § 1153 (West 
2002) and 38 C.F.R.  
§ 3.306 (2009) apply, and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

In this case, there is a question as to whether the Veteran 
aggravated his pre-existing bilateral pes planus during 
service.  Service treatment records reflect that the Veteran 
reported complaints regarding his feet.  In August 1993, the 
Veteran was seen with complaints of right heel pain for three 
weeks.  In October 1993, the Veteran was seen with complaints 
of a possible boil on the bottom of his right foot.  The 
assessment was possible boil.  Service treatment records, 
dated in December 1993 and January 1994, also reflect 
complaints of right heel pain after stepping on a rock.  The 
December 1993 service treatment record reflects an assessment 
of "? bruised heel" and the Veteran was referred for further 
evaluation, completed in January 1994.  A medical discharge 
examination report is, unfortunately, not of record.

Inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions, the above findings require 
further investigation by a medical professional.  See Colvin 
v. Derwinski, Vet. App. 171, 175 (1991).  While the Veteran 
was afforded a VA examination of his feet in June 2003, no 
opinion was rendered as to whether pes planus underwent 
permanent aggravation during service or whether the findings 
during service only represented a temporary flare-up of the 
condition.  Indeed, the June 2003 VA feet examiner only 
opined that it is as likely as not that the Veteran's 
bilateral pes planus was related to service.  As such, 
additional examination is required.



Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA 
treatment records and progress reports 
from June 2008 until the present from the 
VAMC in Brooklyn, New York, or any other 
VA facility where the Veteran received 
treatment regarding his left ankle or 
bilateral pes planus, excluding those 
already associated with the claims 
folder.  

2.  After all outstanding VA treatment 
records have been associated with the 
claims file, the Veteran should be 
scheduled for a VA foot/joint examination 
for purposes of determining the current 
nature, extent and etiology of the 
bilateral pes planus disability and 
purpose of determining the etiology of 
any current left ankle disorder.  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should respond to the 
following specific questions:

a) What is the current degree of 
severity of the Veteran's bilateral 
pes planus disability?

b) Did the bilateral pes planus 
disability, which was noted upon 
entry into military service, 
permanently increase in severity 
during his period of service?  If 
such a permanent increase in 
severity occurred, was it due to the 
natural progress of the disease?

c)  If the opinion in (b) is that 
the permanent increase in severity 
was not due to the natural progress 
of the disease, then the examiner is 
also asked to opine whether any 
current chronic left ankle 
disability is at least as likely as 
not:  (i) proximately due to, or 
(ii) chronically aggravated by, any 
service-connected disability, to 
include bilateral pes planus.

d)  Notwithstanding any of the above 
answers, the examiner must provide 
an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that 
the Veteran's recurrent symptoms of 
disability related to his left ankle 
are related to an event, injury, or 
disease in service, or if any 
arthritis of the left ankle was 
manifested to a compensable degree 
within one year of his separation 
from service in March 1994.  The 
examiner is specifically asked to 
review and discuss an April 1992 
service treatment record that 
indicates a chief complaint of left 
ankle pain.

Note:  The term "aggravation" of a 
preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology.  

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant evidence 
of record as appropriate, should be 
provided for all opinions expressed.  If 
the examiner is unable to provide a 
requested opinion, a supporting rationale 
must be given concerning why the opinion 
cannot be provided.

3.  Thereafter, readjudicate the issues 
on appeal, considering all evidence of 
record.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the Veteran and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
appropriate.

An appellant has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2009). 





_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


